700 F.2d 329
Charlie MOORE, Plaintiff-Appellant,v.Lieutenant Joseph ZARRA, et al., Defendants-Appellees.
No. 82-1068.
United States Court of Appeals,Sixth Circuit.
Submitted on Briefs by Appellant andArgued by Appellee Jan. 28, 1983.
Decided Feb. 21, 1983.

Terry H. Gilbert, Cleveland, Ohio, for plaintiff-appellant.
Charlie Moore, pro se.
William B. Daniel, Corp. Counsel, Detroit, Mich., for defendants-appellees.
Before EDWARDS, Chief Circuit Judge, ENGEL, Circuit Judge and PHILLIPS, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff Moore filed suit against named officers of the Detroit Police Department and the City of Detroit claiming deprivation of his civil rights by the fact that, after his arrest on a traffic violation and after he posted a $50.00 bond, the Department continued to hold him in accordance with a regulation requiring a report from the Central Fingerprint Bureau verifying that no warrants were outstanding against him, since he was unable to comply with the officers' request for adequate identification.  Moore remained incarcerated for some 10 hours.


2
This case was tried before Judge Joiner prior to the decision in Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), and a stipulation was entered in this case between the parties dismissing the City and the Police Department.  Basing his holding on the good faith of the officers in relying on Department regulations, Judge Joiner subsequently dismissed the case against the police officers concerned, citing Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974).


3
The cause of action against the City of Detroit was, as noted above, dismissed before Monell had been decided by the Supreme Court and is not as a consequence at issue in this appeal in any way.


4
We affirm the memorandum opinion and order of Judge Joiner in dismissing the case against the police officers on the basis of their good faith reliance upon the Department's regulations.